Case 1:19-cv-24539-FAM Document 16 Entered on FLSD Docket 02/03/2020 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-24552-CIV-MORENO

HAPPY TAX FRANCHISING, LLC, HAPPY
TAX HOLDING CORP., HAPPY TAX
BRANDS, LLC, MARIO COSTANZ, and
MONICA POIRIER,

Plaintiffs,

VS.

JAMEY HILL, THE J.L. HILL GROUP, LLC,
TRICIA DRAGO, BANYAN ACCOUNTING,
LLC, SEAN MCDONALD, CHAD GREENE,
JOHNNIE JEMEL MAINER-SMITH,
BOTTOM LINE TAX SERVICE LLC, and
DOES 1 THROUGH 20, INCLUSIVE,

Defendants.
/

 

ORDER DISMISSING CASE NO. 19-24552-CIV-MORENO WITHOUT PREJUDICE
AND ORDER GRANTING LEAVE TO AMEND COMPLAINT AND ANSWER IN
CASE NO. 19-24539-CIV-MORENO TO INCLUDE THIS CAUSE OF ACTION

THIS CAUSE came before the Court upon Plaintiffs’ Joint Response to the Order to Show
Cause (D.E. 56), filed on January 29, 2020 and Defendants’ Motion for Enlargement of Time to
Respond Pending Ruling on Order to Show Cause and Plaintiffs’ Amended Complaint (D.E. 54)
filed on January 29, 2020.

THE COURT notes that the above-captioned matter involves the same parties and raises
similar questions of law and fact as Case No. 19-24539-CIV-MORENO, also pending before this
Court. Therefore, in the interests of judicial economy, it is

ADJUDGED that this case is DISMISSED without prejudice. The parties have leave to
amend the Complaint and Answer in Case No. 19-24539-CIV-MORENO to assert all claims and
defenses that were raised in the above-captioned case. This case will be CLOSED by the Clerk of
Court, and all future pleadings shall be filed under Case No. 19-24539-CIV-MORENO. It is also

 

 

 
Case 1:19-cv-24539-FAM Document 16 Entered on FLSD Docket 02/03/2020 Page 2 of 2

ADJUDGED that Defendant’s Motion for Enlargement of Time to Respond is GRANTED.
Plaintiffs may file an Amended Complaint in Case No. 19-24539-CIV-MORENO by no later than

24539-CIV-MORENO by no later than March 13, 2020. Y
S ? of

February 14, 2020. Defendants may file a response to the Amended Complaint in Case No. 19-
DONE AND ORDERED in Chambers at Miami, Florida, thi

26
peg)
FEDERICOA. MORENO

UNIS STATES DISTRICT JUDGE

  
 

 

Copies furnished to:

Counsel of Record

 

 

 
